Citation Nr: 1449215	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-36 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.
 
2.  Entitlement to service connection for a low back disability.
 
3.  Entitlement to service connection for an unspecified joint condition.

4.  Whether there is new and material evidence to reopen a claim of service connection for a bilateral knee disability, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972.

This appeal to the Board of Veterans' Claims (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In November 2009, the Veteran clarified that he was seeking service connection for a bilateral knee disability rather than an unspecified joint disability.  The RO adjudicated both issues, addressing his knees while also addressing his joints in general.  As new and material evidence is needed to reopen his claim to service connect his bilateral knees, that claim has been parceled out from the more general claim, as reflected above.  See 38 C.F.R. § 3.156.

In April 2014, the Board remanded this appeal for the purpose of scheduling a personal hearing before a member of the Board.  This hearing was scheduled for July 2014; however, the Veteran did not appear.  The record shows that the Veteran's address was incorrect for a period of time, and that his mail was returned in October 2011 and February 2013, but he asked that it be updated in January 2014.  The hearing notice was sent to this new address, in May 2014, and there is no indication this piece of mail was not received.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2014).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.



REMAND

The Veteran asked that records of treatment dated 1972 to 1984 from the San Francisco VAMC be obtained.  Although the record shows that multiple requests were made, there is no record of a response.  Upon remand, another request must be made.  If there are no records, a negative response must be made a part of the record.  

The Board observes that the Veteran's spine was examined in March 2010 for an opinion on whether any current disability is related to service.  The VA examiner did not find a relationship, however, that opinion was based in part on a lack of treatment following service.  Therefore, if additional records from the years immediately following separation from service are obtained, an addendum to the March 2010 VA examination should be obtained.

The Veteran was scheduled for a VA compensation examination regarding his bilateral knees in January 2012.  The notice for this examination was sent to the Veteran at the same address that the October 2011 and February 2013 supplemental statements of the case (SSOCs) were sent, which were both returned as undeliverable.  There is no indication that the Veteran has actually ever received notice of this examination.  Accordingly, it should be rescheduled.

Finally, the Board observes that there are no records of treatment for any disability that are dated during the appeal period (i.e., since the date of receipt of his claim in May 2009).  Upon remand, the Veteran should be asked to identify all current treatment providers.  He should also be asked to provide a description of all of his claimed disabilities, along with any known diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide details as to the symptoms he is experiencing with his bilateral feet, spine, joints, and knees.  Ask him to name any diagnoses that he has received.

2.  Contemporaneously with the above, ask the Veteran to identify all treatment he has received since May 2009, and make arrangements to obtain all identified records.

3.  Make arrangements to obtain all records of treatment from the San Francisco VAMC, especially treatment dated from 1972.  If no records are available, a negative response must be received and the Veteran so advised.

4.  Following receipt of all additional records, make arrangements to obtain an updated medical opinion in regard to the Veteran's spine.  The examiner is asked to comment on whether any newly received records causes the examiner to change or amend the March 2010 VA examination opinion that the Veteran's spinal disability is less likely related to service.

Contemporaneously, reschedule the VA knee examination for an opinion on whether it is as likely as not (50 percent of greater probability) that any current knee disability is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination, along with all appropriate diagnostic tests.  All diagnoses must be listed.

While required to review the file in its entirety, the following information is highlighted for the examiner's benefit: Pre-service, in 1969, the Veteran was diagnosed with rheumatic fever.  During service, he was diagnosed with chondromalacia of the right knee, in December 1970, and of both knees in February 1971.  He was placed on permanent profile for the knees.  

The examiner is asked to provide an opinion on whether any current knee disability is related to the diagnosis of chondromalacia in service.  

If the examiner instead finds the Veteran's bilateral knee disability pre-existed service, the examiner is asked to explain whether this finding is undebatable, and to point to the evidence supporting the opinion.  If any knee disability is undebatably pre-existing, the examiner is then asked to opine on whether it is also undebatable that the knees were not aggravated by service (that is, permanently increased in severity beyond the normal progression of the disease). 

All opinions must be supported by explanatory rationale, which ideally includes reference to evidence and medical knowledge.

5.  Ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.  38 C.F.R. § 3.327(a).

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



